Citation Nr: 0202888	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  93-04 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
variously diagnosed as pulmonary fibrosis, emphysema, and 
chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1992 
rating decision by the RO in Houston, Texas, which denied 
service connection for a pulmonary disorder, characterized by 
the RO as pulmonary fibrosis.  The veteran perfected an 
appeal to the Board.

In July 1993, a hearing before a Board Member was held at the 
Houston RO.  A transcript of this hearing is of record.  In 
August 1995 and September 1997, the Board remanded the case 
to the RO for additional development.

In December 1997, the veteran offered testimony at a 
videoconference hearing held before an Acting Board Member.  
A transcript of this hearing is of record.  The Board, again, 
remanded the case to the RO for additional development in May 
1998 and February 2000.  

In June 2000, a hearing before the undersigned Board Member 
was held at the Houston RO.  A transcript of this hearing is 
of record.  

In August 2000, the Board found that the veteran's claim for 
service connection was well grounded, and remanded the matter 
to the RO for additional development.  Following completion 
of the actions requested on remand, the RO continued the 
denial of the claim; hence, it has been forwarded to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  All necessary notification and development action has 
been accomplished.

2.  The veteran has claimed that he has pulmonary disability, 
variously diagnosed, as, alternatively, the result of 
exposure to gasoline toxins or asbestos, or smoking /nicotine 
addiction, in service.  

3.  The veteran first claimed that his pulmonary disability 
might be the result of tobacco use in service prior to June 
10, 1998. 

4.  The record includes a medical opinion that the veteran 
"most probably" developed nicotine addiction in service. 

5.  The veteran stopped smoking in the 1970's.

6.  While there is no medical evidence of a nexus between a 
current pulmonary disability and claimed in-service exposure 
to gasoline toxins or asbestos, the record as a whole, to 
include VA medical opinion, suggests a nexus between the 
veteran's in-service smoking/nicotine dependence and his 
current COPD.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for COPD are met.  
38 U.S.C.A. §§ 1103, 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310 (2001); VAOPGCPREC 2-93 
(Jan. 13, 1993) and 19-97 (May 13, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records, including a February 
1955 discharge examination report, reflect no complaints, 
findings, or diagnosis of any pulmonary disorder during 
service.

Following service, a September 1989 VA x-ray report notes 
findings of nonspecific fibrosis.  The examiner noted that a 
comparison of these findings to findings reported during 
veteran's last examination in March 1983 revealed that the 
veteran's nonspecific pulmonary fibrosis had "somewhat 
increased since 1983."

VA and private treatment records dated from 1989 to 1991 note 
that the veteran was seen on numerous occasions with 
complaints of chest pain and coughing episodes.  An August 
1991 VA x-ray report notes findings of pulmonary congestion 
and nonspecific fibrosis without evidence of any pneumonia.  
A December 1991 VA x-ray report notes that no pulmonary 
congestion was found, but considerable nonspecific fibrosis 
was again noted.

In May 1992, the veteran submitted a claim for service 
connection for a lung disorder.  He maintained that breathing 
high-octane gas fumes for six months during his military 
service greatly damaged his lungs.

VA x-rays obtained in July and August 1992 revealed 
nonspecific fibrosis.

In a March 1993 letter, G.C. Winslow, M.D., the veteran's 
private physician, stated that the veteran believed that he 
had been exposed to leaded octane gasoline during service 
while working in confined areas, and that this exposure 
resulted in his current pulmonary problems.  Dr. Winslow 
stated that "[t]his could be the case." 

During a July 1993 Board hearing at the RO, the veteran 
testified that he believed his lung disorder was caused by 
his exposure to gas fumes during his military service.  He 
reported developing sore throats, colds and shortness of 
breath during service.  The veteran also stated that he began 
smoking during service.  He stated, "I was told that if I 
did not smoke, I did not get a smoking break.  So, therefore, 
I started smoking."  He further stated that he quit smoking 
after about twenty years, in 1972 or 1973, because his 
private physician told him "if [he] didn't quit smoking 
[he'd] be dead."

A September 1994 VA chest x-ray report notes findings of 
bilateral emphysema predominantly in the upper lobes.  There 
was no active pulmonary infiltrate.

A November 1995 VA chest x-ray report notes findings of some 
fibrosis in both lungs and minimal prominence of the hilum 
most likely from pulmonary arteries.

A June 1996 VA pulmonary examination report notes the 
veteran's complaints of worsening dyspnea on exertion over a 
period of several years.  He denied any sputum production, 
hemoptysis, chest pain, or orthopnea.  He denied any 
paroxysmal nocturnal dyspnea, although he stated that he had 
to sleep on several pillows, otherwise he woke up frequently, 
without clear dyspneic symptoms.  The veteran reported that 
he was exposed to chemicals and asbestos during his service 
in the Navy.  He also reported smoking one pack of cigarettes 
a day for twenty-five years; he indicated that he quit 
smoking twenty years ago.  On examination, the chest was 
clear to auscultation and percussion.  Assessment was 
progressive dyspnea on exertion, with symptoms out of 
proportion to mild obstructive changes observed on pulmonary 
function tests.  It was noted that interstitial prominence 
was seen on x-ray study of the chest and that it was 
important to rule out interstitial lung disease as an 
etiology for the veteran's symptoms.  The examiner also 
commented that the veteran's exposure to asbestos appeared to 
be negligible over a four-year period in the 1950's and that 
the exact amount of the veteran's exposure to toxic chemicals 
or asbestos was unclear.  Recommendations were made for 
further testing, including repeat lung volume measurements, 
diffusion capacity for carbon monoxide to assess interstitial 
lung disease, and a full inspiratory chest x-ray.  It was 
noted that if the further studies suggested an abnormality, 
then a high- resolution chest computer tomography scan was 
recommended to assist in evaluating the veteran for 
interstitial lung disease. 

An October 1996 VA computerized tomography (CT) scan revealed 
moderate to diffuse emphysematous changes, especially in the 
upper lung fields. 

In a statement received by the RO in December 1996, the 
veteran essentially maintained that his lungs were severely 
damaged due to any or all of the following: exposure to gas 
fumes during service; exposure to asbestos during service; 
and a smoking habit that began during service.

In a statement received by the RO in March 1997, the veteran 
maintained, in pertinent part, that his cigarette smoking, 
which began during his military service, caused his current 
lung damage.  

A December 1997 private medical report reflects that 
spirometry testing was indicative of moderate obstructive 
disorder with moderate restriction and moderate reversal 
after bronchodilator therapy.  A diagnosis of chronic 
obstructive pulmonary disease was made.  The veteran's 
private physician prescribed a nebulizer and indicated that 
it would be needed for the rest of the veteran's life.

During a December 1997 videoconference hearing before an 
Acting Member of the Board, the veteran reported and that he 
was exposed to gas fumes while working in gas tanks for 
approximately six months during service.  He further reported 
that he was exposed to asbestos in service for approximately 
nine months.  In addition, the veteran testified that he 
smoked one package of cigarettes per day from 1954 to 1972.

In an April 1998 statement, the veteran reported that his 
private physician had put him on a nebulizer, for forty 
minutes a day, for the rest of his life.

An April 1999 VA pulmonary examination report notes the 
veteran's complaints of dyspnea on exertion.  He denied any 
sputum production, hemoptysis, or nocturnal symptoms of 
dyspnea.  The examiner noted the veteran's history of 
exposure to gasoline, hydrocarbons and asbestos during his 
military service.  The examiner also noted that the veteran 
began smoking in his early twenties and quit smoking twenty-
five years ago.  The veteran reported using albuterol and 
atrovent nebulizers every day, with symptomatic improvement 
in his dyspnea.  Upon examination, the chest was clear to 
auscultation and percussion.  There was minimal wheezing on 
forced expiration.  Pulmonary function testing revealed 
findings consistent with a mild obstructive ventilatory 
defect.  There was no suggestion on spirometry of restriction 
or interstitial lung disease.  Impression was mild COPD by 
pulmonary function testing, with moderate COPD by symptoms.  
The examiner noted that there was no evidence of interstitial 
lung disease whatsoever.  In addition, the examiner opined 
that there was no evidence that the veteran's lung disease 
was related to his reported inservice exposure to asbestos, 
gasoline fumes and chemical toxins.  The examiner further 
opined that the veteran's mild to moderate COPD was "related 
to smoking."

In a statement received by the RO in June 1999, the veteran 
asserted that he began smoking during his military service in 
order to be able to take breaks and because of the low cost 
of cigarettes.  He stated that "[t]his habit stayed with 
[him] for some twenty years before [he] was in such poor 
health that [he] had to quit."  In addition, the veteran 
stated that he worked in high-octane gas tanks during his 
military service.

A July 1999 VA examination report notes the veteran's 
subjective complaints of dyspnea on exertion and objective 
findings of the same.  Pulmonary function tests revealed 
normal total lung capacity, which the examiner noted was 
inconsistent with the restrictive lesion of asbestosis.  The 
examiner noted that radiologic studies revealed evidence of 
emphysema, but no evidence of fibrosis.  The examiner 
concluded that the veteran had mild obstructive airway 
disease and emphysema.  The examiner opined that since there 
was no evidence of pulmonary fibrosis, he had no reason to 
believe that current pulmonary impairment was related to the 
veteran's claimed exposure to toxins during service.

In a statement received by the RO in November 1999, the 
veteran stated that he began smoking during service because 
only the smokers in his unit were allowed to take regular 
breaks from their duties.

In a June 2000 statement, G. C. Winslow, M.D., stated that 
the veteran had "lung damage" and opined that "smoking could 
have been an attributing factor."

During a June 2000 travel Board hearing, the veteran 
maintained that his lung disorder was a result of nicotine 
dependency in service.  Specifically, the veteran testified 
that he never smoked before entering the Navy.  He stated 
that he started smoking during service because cigarettes 
were very inexpensive, and "that got [him] hooked on it."  
In addition, the veteran testified that he worked in gas 
tanks during service.  He reported that although he quit 
smoking in 1971, he had problems breathing at the present.  
He stated that he was currently on a nebulizer.

A February 2001 VA examination report notes the veteran's 
complaints of shortness of breath since 1953.  The veteran 
indicated that his shortness of breath related only to severe 
exertion in the beginning, but it eventually worsened to the 
point that he could no longer perform any physical activity 
after 1967.  He denied any hemoptysis.  He complained of a 
dry cough but denied any problem with sputum production.  He 
indicated that he began smoking during service and stopped in 
the 1970's.  On examination, the lungs were clear to 
auscultation bilaterally.  The examiner noted that the 
veteran was unable to perform the pulmonary function tests 
because he was unable to hold his breath and because of some 
chest tightness.  The examiner noted that the veteran had a 
heavy history of smoking that started during his service in 
the Navy.  The examiner further noted that pulmonary function 
tests conducted in 1996 and 1999 revealed borderline to mild 
obstructive deficit.

In an April 2001 addendum to the February 2001 examination 
report, the VA examiner stated, in pertinent part:

The [veteran] related that he started 
smoking during his service in the Navy.  
He has some changes in the high-
resolution chest CT compatible with 
emphysematous changes and he has very 
mild obstructive changes in this 
spirometry performed on 8/03/86, 4/06/99 
and 7/20/99.  Unfortunately the [veteran] 
was unable to perform a complete set of 
pulmonary function tests during his last 
evaluation on 2/13/01.  I can conclude 
from these studies that the [veteran] has 
a very mild obstructive lung disease . . 
. .  We all know that nicotine is a 
highly addictive substance and that the 
[veteran] started smoking while he was in 
the service.  What I do not know is if 
the Navy forced him to start smoking or 
not but according to the [veteran], he 
started smoking while in the service so 
most probably he developed his nicotine 
dependence while in the service.  In 
conclusion, after reviewing the chart 
again and after reviewing my last 
evaluation, we have a [veteran] with no 
evidence of interstitial lung disease, 
evidence of a very mild obstructive lung 
disease, no evidence of asbestosis, and 
no evidence of chronic complications from 
exposures to gasoline and toxins.  
Probably his mild obstructive lung 
disease is related to smoking and 
probably his nicotine dependence started 
when he started smoking while in service 
in the Navy.

The evidence of record also includes pages reflecting 
Internet research on cigarette smoking, emphysema, and 
neuropathy, submitted by the veteran in January 2001.  Also 
of record are lay statements from the veteran's brother, his 
ex-wife, a fellow service member, and a friend.  The 
veteran's brother indicated that the veteran never smoked 
before he entered service and he believed that the veteran 
would never have started smoking unless he had been in the 
military.  The veteran's ex-wife stated that she married the 
veteran before he entered service and that he did not smoke 
at that time.  She further stated that the veteran began 
smoking after he entered military service.  She related that 
the veteran had told her at the time that if he did not take 
a smoking break, he would not get a break at all.  The fellow 
service member indicated that he joined the military with the 
veteran and went through boot camp with the veteran.  He 
stated that he knew that the veteran did not smoke during 
boot camp.  The veteran's friend indicated that he had known 
the veteran since 1944, which was prior to his entry onto 
active duty.  He related that prior to the veteran's entry 
onto active duty, he did not smoke, but after his discharge 
from service, he was smoking a pack or more per day.  The 
friend indicated that since he saw the veteran back then on a 
daily basis, he knew this information for certain.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations that implement the Act (but, with the possible 
exception of the provision governing claims to reopen on the 
basis of new and material evidence do not create any 
additional rights) recently were promulgated.  Except as 
otherwise provided, these regulations also are effective 
November 9, 2000.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law and implementing regulations.  Nonetheless, 
the Board determines that the new legal authority does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without first remanding it to the RO for 
explicit consideration of the VCAA, as the requirements of 
such authority have, essentially, been satisfied.  In this 
regard, the Board notes that as evidenced by the February 
1993 statement of the case, and the August 1996, November 
1996, September 1999, October 1999, and September 2001 
supplemental statements of the case, the veteran and his 
representative have been given notice of the pertinent laws 
and regulations governing his claim and the reasons for the 
denial of his claim.  Hence, they have been provided notice 
of the information and evidence necessary to substantiate the 
claim, and have been afforded ample opportunity to submit 
such information and evidence.  Additionally, the RO has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claim.  
The veteran has undergone VA examinations in connection with 
the claim.  Furthermore, it appears that all existing 
pertinent evidence identified by the veteran as relative to 
his claim has been obtained and associated with the claims 
file, and there is no indication that there is additional, 
existing evidence outstanding that is necessary for a fair 
adjudication of the issue on appeal.  Under these 
circumstances, the Board finds that the veteran is not 
prejudiced by the Board's consideration of the claim, at this 
juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claim is ready to be considered on the merits.

As noted in the Board's August 2000 remand, in this case, the 
veteran has claimed that he has pulmonary disability, 
variously diagnosed, as, alternatively, the result of 
exposure to gasoline toxins or asbestos, or smoking /nicotine 
addiction, in service.  

Service connection may be granted for disability incurred in 
or aggravated during active duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  Moreover, service connection, on a secondary 
basis, may be established for disability proximately due to 
or the result of a service-connected disability.  

Specific to the veteran's assertion that he has current 
pulmonary disability that is the result of in-service 
smoking, the Board notes that, in February 1993, the VA 
General Counsel issued an opinion instructing when benefits 
may be awarded based on tobacco use in service.  The General 
Counsel indicated that direct service connection may be 
granted if the evidence shows injury or disability resulting 
from tobacco use in service.  VAOPGCPREC 2-93, 58 Fed. Reg. 
42,756 (1993).  In June 1993, the General Counsel clarified 
his February 1993 opinion.  The General Counsel stated that 
the prior opinion did not mean that service connection would 
be established for a disability related to tobacco use if the 
affected veteran smoked in service.  Rather, it meant that 
any disability allegedly related to tobacco use that was not 
diagnosed until after service would not preclude 
establishment of service connection.  The General Counsel 
held that the claimant must demonstrate that the disability 
resulted from the use of tobacco during service and that the 
adjudicator must take into consideration the possible effect 
of smoking before and after service.  See 38 C.F.R. § 3.303(d 
) (service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service).  

In May 1997, the VA General Counsel issued another opinion 
concerning claims for disability or death due to nicotine 
dependence caused by in-service tobacco use.  The General 
Counsel indicated that secondary service connection may be 
granted if the following three questions can be answered 
affirmatively:  (1) Whether nicotine dependence may be 
considered a disability for purposes of the laws governing 
veterans' benefits; (2) whether the veteran acquired a 
dependence on nicotine in service; and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997); see also USB Letter 20-97-14 (issued by the 
Acting Under Secretary of VA for Benefits, July 24, 1997).   
Precedent opinions of the General Counsel are binding on the 
Board under 38 U.S.C.A. § 7104(c) (West 1991).

The Board also notes that a revision to the law regarding 
claims related to in-service tobacco use, enacted by Congress 
and signed by the President as Public Law No. 105-206 on July 
22, 1998 (codified at 38 U.S.C.A. § 1103), now prohibits 
service connection for death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's 
service.  However, this prohibition only applies to claims 
filed after June 9, 1998.  In this case, the Board finds that 
the record presents a reasonable basis for concluding that 
the veteran first claimed service connection for pulmonary 
disability on the basis of in-service smoking/nicotine 
dependence prior to June 9, 1998.  

As indicated above, the veteran filed a claim for service 
connection for a pulmonary disorder in May 1992.  At that 
time, the veteran maintained that his lung disorder was due 
to exposure to high-octane gas fumes during service.  
However, in statements received by the RO beginning in 
December 1996, the veteran maintained that his lung disorder 
was caused by a smoking habit that began during service.  
Under these circumstances, the Board finds that the 38 
 U.S.C.A. § 1103 prohibition does not apply in this case, 
and, thus, does not affect the disposition of the appeal.  

Considering the merits of the veteran's claim, the Board 
notes, at the outset, that the current record includes no 
medical indication whatsoever that any currently diagnosed 
pulmonary disability is the result of claimed in-service 
exposure to gasoline toxins or asbestos.  Indeed, in the only 
medical opinion of record to explicitly address these 
assertions, the February 2001 VA examiner concluded, in an 
April 2001 addendum, that there was no evidence of 
asbestosis, and no evidence of chronic complications from 
exposures to gasoline and toxins.  

Turning to the veteran's assertion that his pulmonary 
disability is the result of in-service tobacco use, however, 
the Board finds that, when the evidence of record is 
considered as a whole, and reasonable doubt is resolved in 
the veteran's favor, the record presents a reasonable basis 
for concluding that the veteran developed a nicotine 
addiction (recognized as a disease by the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV)) in service, 
and that such nicotine dependence is the proximate cause of 
the veteran's currently diagnosed COPD.

In this case, the veteran alleges that he never smoked prior 
to service, but that he developed a smoking habit during 
service, and that he continued to smoke after service for 
approximately twenty years.  He has submitted several lay 
statements in support of these contentions.  In the absence 
of evidence to the contrary, the Board accepts as credible 
the lay assertions that the veteran began smoking during 
service.  Furthermore, based on such assertions, a February 
2001 VA examiner has opined that "most probably [the 
veteran] developed his nicotine dependence while in the 
service."  (Emphasis added).  There is no contrary evidence 
of record.  Hence, the Board finds that, giving the veteran 
the benefit of the doubt, an essential criterion for 
establishing service connection as a result of in-service 
tobacco use-in-service nicotine dependence, a disease-has 
been has been established.  

The question that remains, then, is whether the veteran's in-
service smoking and nicotine dependence is the proximate 
cause of current pulmonary disability.  (Parenthetically, the 
Board notes that the veteran quit smoking in the 1970's, and 
that he has not asserted, and the record does not establish, 
a basis for a grant of service connection for any current 
nicotine dependence; thus, his claim for service connection 
for pulmonary disability-on the theory that such disability 
is the result of in-service disease-is one based on direct, 
rather than secondary, service connection.)  The Board 
acknowledges that there is no medical evidence explicitly 
addressing the relationship, if any, between the veteran's 
post-service tobacco use (the veteran has stated that he 
continued to smoke one pack of cigarettes a day until the 
early 1970's) and pulmonary disability first diagnosed in 
1983.  The Board notes, however, that the February 2001 VA 
examiner has indicated, following examination of the veteran, 
and review of his pertinent medical history, that there is 
probably a casual relationship between the veteran's COPD and 
his smoking habit that began during service.  The Board finds 
it interesting (and probative) that the examiner reached this 
conclusion notwithstanding the clear and uncontroverted 
evidence that the veteran had approximately 15 additional 
years of smoking post-service.  The Board finds that this 
medical statement, when considered alongside the lay 
statements and assertions, and other evidence of record, 
tends to indicate that the veteran's current COPD may well be 
the result of in-service smoking/nicotine dependence, the 
remaining criterion for establishing service connection on 
the basis of in-service tobacco use.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Under the circumstances of this 
case, and with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that the criteria for 
service connection for COPD, as a result of in-service 
tobacco use, are met.


ORDER

Service connection for COPD is granted.  



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

